Title: From James Madison to Edmund Randolph, 4 March 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. March 4. 1783
The past week has not added a syllable of evidence to our preceding calculations of peace. The inferences from the suspence are as various as the fancies & interests of those who make them. Your letter by last post which came to hand the day after the usual time adopts I conceive the most rational solution, namely, the difficulties & delays incident to so complicated a negociation.
Provision for the public debts continues to be the wearisome topic of congressional discussion. Mercer declared that although he deems the opponents of a general revenue right in principle, yet as they had no plan and it was essential that some thing should be done he should strike in with the other side
A letter from Genl. Knox is in Town which I under stand places the temper and affairs of army in a less alarming view than some preceding accounts
The resignation of the Superintendt. of finance with his motives are contained in paper inclosed. It is as you may well suppose a subject of general and anxious conversation. The effect on public credit will be fully anticipated by your knowledge of our affairs. Yesterday’s Mail brought me no letter from you. Adieu
Mr. Jefferson is here awaiting further instructions of Congs. which w[ill?] be adapted to the first authorita[tive] advices from Europe.
